Citation Nr: 0814503	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-42 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of a posterior malleolus avulsion fracture of the 
right ankle with degenerative joint disease.  

2.  Entitlement to a temporary total rating based on surgery 
and convalescence for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, in pertinent 
part, the RO denied an increased rating for the veteran's 
right ankle disability then rated 10 percent disabling and 
denied a temporary total rating based on surgery and 
convalescence for the veteran's coronary artery disease.  The 
veteran's disagreement with those determinations led to this 
appeal.  During the course of the appeal, the RO granted and 
increased rating, to 20 percent, for the veteran's right 
ankle disability, and he continued his appeal.  


FINDINGS OF FACT

1.  The veteran has no more than marked limitation of motion 
of the right ankle; even when pain is considered, the 
evidence does not show there is functional loss consistent 
with or comparable to ankylosis of the right ankle.  

2.  The veteran's coronary artery bypass grafting surgery in 
March 2003 was not for a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right ankle fracture residuals with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270, 5271 (2007).  

2.  The criteria for a temporary total rating, pursuant to 38 
C.F.R. § 4.30, for March 2003 coronary artery bypass grating 
surgery and convalescence are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.30 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increased in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect o that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in a letter dated in October 2003, the RO 
notified the veteran it was working on his claim for 
increased compensation for his service-connected right ankle 
disability and told him that to establish and increased 
evaluation, the evidence must show that his service-connected 
condition had gotten worse.  The RO requested that the 
veteran submit or identify records of recent treatment for 
his ankle and asked him to provide the name and location of 
any VA or military facility where he had received medical 
care.  In the October 2003 letter, the RO explained to the 
veteran that VA was responsible for getting relevant records 
from any Federal agency including VA, and that it would 
attempt to obtain relevant records not held by a Federal 
agency, including records from private doctors and hospitals, 
or current or former employers provided he furnished enough 
information.  The RO emphasized to the veteran that it was 
his responsibility to make sure VA received all requested 
record records that were no tin the possession of a Federal 
department or agency.  

In addition, in a March 2006 letter to the veteran, the RO 
discussed the assignment of disability ratings and effective 
dates.  The RO explained that depending on the disability 
involved, it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  The RO told the veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  The RO stated that examples of evidence 
the veteran should identify included:  information about on-
going treatment records, including VA or other federal 
treatment records he had not previously told VA about; recent 
Social Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The RO 
reiterated that it would get any federal records he told VA 
about and that while he was responsible for getting any 
private records he identified, the RO would try to help him 
if he requested the RO to do so.  In the same letter, the RO 
described the kind of evidence considered in determining an 
effective date and provided examples of the evidence the 
veteran should identify or provide.  

The Board is aware that the October 2003 and March 2006 VA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board finds, however, that any notice 
error was not prejudicial because review of the record 
demonstrates that the veteran was provided with information 
sufficient for a reasonable person to have understood what is 
necessary to substantiate his claim.  In this regard, the 
contents of the October 2003 and March 2006 letters provided 
notice of what the evidence must show, the types of evidence 
he should provide and what evidence he should obtain.  The 
July 2004 statement of the case explained the criteria for 
the next higher disability rating available for the veteran's 
right ankle degenerative joint disease and posterior 
malleolus avulsion fracture and provided him with the 
applicable regulations relating to disability ratings.  The 
veteran had the opportunity to respond to all this 
information, the claim was subsequently readjudicated by the 
RO, and the veteran was provided a supplemental statement of 
the case in October 2007.  Moreover, the veteran had 
representation throughout the adjudication of his claim, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that the RO provided to 
that veteran what was necessary to substantiate his increased 
rating claim and that therefore he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  

With respect to the claim for a temporary total  rating under 
38 C.F.R. § 4.30, the Court has held that when  the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
this case, the RO notified the veteran of the controlling law 
and regulations, and of the basis for the denial of his claim 
for a temporary total rating, and in its June 2003 letter, 
the RO emphasized that a temporary total evaluation for 
convalescence requires surgical or medical treatment for a 
service-connected disability requiring convalescence period 
of at least one month.  The veteran has had ample opportunity 
to respond.  

As to the duty to assist, service medical records are in the 
file, and the veteran has been provided VA medical 
examinations pertinent to his increased rating claim.  The 
veteran has submitted private medical records, and VA medical 
records have been obtained.  The veteran has not indicated 
that he has or knows of any additional information or 
evidence pertaining to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claims decided here, and thus, no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. 384, 392-94 (1993).  


Right ankle disability

The veteran essentially contends that his right ankle 
disability has worsened and warrants a higher rating.  He 
states he has right ankle swelling and pain and very limited 
motion in his right ankle.  He states he is not a medical 
expert, but believes the limited motion is worthy of a 
30 percent rating.  

In a September 1991 rating decision, the RO granted service 
connection for residuals of a posterior malleolus avulsion 
fracture of the right ankle with pain and limitation of 
motion and assigned a 10 percent rating under Diagnostic Code 
5271, effective the day after the veteran's separation from 
service in July 1991.  In a June 2002 rating decision, the RO 
continued the 10 percent rating.  The RO notified the veteran 
of that decision and his appellate rights in July 2002, but 
he did not appeal.  In a January 2004 rating decision, the RO 
denied an increased rating, and the veteran's disagreement 
with that decision led to this appeal.  In a decision dated 
in July 2004, a Decision Review Officer granted an increased 
rating to 20 percent for the right ankle disability effective 
June 23, 2003, and the veteran continued his appeal arguing 
he should be assigned a 30 percent rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must generally consider granting a 
higher rating in chase in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After careful review of the entire record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 20 percent for the veteran's 
service-connected right ankle disability.  

At a VA examination in June 2003, the veteran reported that 
he was currently a truck driver and a full-time student.  It 
was noted that the veteran had a history of a right ankle 
fracture in 1989 and now had degenerative joint disease in 
that joint.  At the examination, the veteran complained of 
stiffness, edema, clicking, pain, and weakness in his right 
ankle.  He said that on a good day, his pain level was 4 on a 
scale of 10, and on a bad day it was 8 on a scale of 10; he 
said he had 20 bad days per month with his right ankle.  
Examination of the right ankle showed 18 degrees of 
dorsiflexion and 12 degrees of plantar flexion.  There was a 
varus deformity of the right ankle on the lateral aspect.  
The examiner said there was significant ankylosing and 
stiffness of both ankles, but the right greater than the 
left.  He also said that he would expect with aggravation, 
repetitive motion and flare-ups, the veteran would have 
remaining 20-25 degrees of loss of motion in his right ankle.  

At a VA examination in October 2003, veteran said he had been 
having increasing pain on a daily basis in the lateral aspect 
of the right ankle, and he said he had swelling, which had 
been getting worse at the end of the day.  He also reported 
morning stiffness.  He said his ankle was worse after driving 
long distances as well as with repetitive movement.  The 
veteran said he used a brace intermittently.  The veteran 
reported he had not lost time from work, but had increasing 
pain in the ankle because that is his throttle foot.  He said 
that when he got out of his truck after driving a long 
distance, his ankle was quite stiff, he lost motion, and 
tended to limp.  

On physical examination of the right ankle in October 2003 
there was tenderness laterally in the inframalleolar area.  
There was 0 degrees dorsiflexion and 30 degrees of planter 
flexion.  There was 1+ edema of both lower extremities.  
There was no lateral or medial instability in the right 
ankle, and there was no synovial thickening or effusion.  The 
examiner said that during flare-ups of pain he would expect 
no additional motion loss, but that he would expect moderate 
alteration in the veteran's gait and moderate diminished 
ambulatory endurance.  The examiner referred to October 2003 
X-rays in which the radiologist noted there was a small 
accessory ossicle projecting between the joint space and the 
medial malleolus.  The radiologist said the joint space 
appeared preserved.  The radiologist said there was a mild 
soft tissue swelling about the ankle, which had progressed 
slightly compared to a previous study in January 2002.  

At his VA examination in April 2005, the veteran reported 
that he was currently a long-haul truck driver.  He reported 
that his truck was equipped with a 10-gear transmission and 
foot-operated clutch, which aggravated his service-connected 
left knee and right ankle conditions.  The veteran reported 
he was using a cane and was taking oxycodone and morphine 
sulfate for pain in his knees and ankle.  The veteran said he 
has pain in his ankle with walking and standing.  He stated 
that he works 12 to 16 hours a day, 21 days at a time, and 
can usually only drive three hours before he has to stop and 
rest due to the pain in his knee and ankle.  The veteran said 
that on a good day the pain in his ankle was a 5 on a scale 
of 10, and on a bad day it was w 10 out of 10, with 20 bad 
days per month.  The veteran also complained of swelling and 
"snapping" of his right ankle.  

VA X-rays were again taken in April 2005, and the radiologist 
said there was no change from October 2003.  On physical 
examination of the right ankle in April 2005, there was 
dorsiflexion to 30 degrees and plantar flexion to 10 degrees.  
There was no instability.  The examiner said he noted 
stiffness and ankylosing of the right ankle.  He stated that 
during flare-ups he would expect no additional motion loss in 
the right ankle but would expect moderate alteration in the 
patient's gait and moderate diminished ambulatory endurance.  

VA outpatient treatment records, dated from 2002 to 2005 do 
not provide any specific information pertaining to the 
veteran's right ankle disability nor do the private records 
submitted by the veteran.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45.  The veteran's 
right ankle disability is appropriately evaluated under 
Diagnostic Code 5271, which addresses limited ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  That code provides 
or a maximum evaluation of 20 percent for marked limitation 
of ankle motion.  Id.  

Under Diagnostic Code 5270, ankylosis of the ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  A 30 percent rating 
requires that the ankle be fixed in plantar flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the ankle be fixed in plantar 
flexion at an angle of more than 40 degrees; in dorsiflexion 
at an angle of more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

The Court, citing Dorland's Illustrated Medical Dictionary 
(28th ed. 1994), has repeatedly recognized that, at least for 
VA compensation purposes, ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Although the examiner who conducted the 
June 2003 and April 2005 examinations used the term 
ankylosing, the evidence does not show immobility of the 
joint required for ankylosis.  At no time during the rating 
period has the veteran been shown to have ankylosis of the 
right ankle, and the Board therefore finds that the 
preponderance of the evidence is against his claim of 
entitlement to an evaluation in excess of 20 percent for his 
service-connected right ankle disability.  

In reaching these determinations, the Board reiterates that 
the maximum evaluation under Diagnostic Code 5271 for 
limitation of motion of the ankle is 20 percent.  Further, 
the Board notes that the Court has held that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, which relate to limitation of 
motion due to pain, are not applicable when the highest 
rating is in effect.  See Spencer v. West, 13 Vet. App. 376, 
382 (2000), see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As such, even though the evidence shows that many of 
the DeLuca factors are present, a rating higher than 20 
percent based on limitation of motion due to pain is not 
available. 

Temporary total rating

A temporary total (100 percent) disability rating will be 
assigned under 38 C.F.R. § 4.30 if surgery or treatment for a 
service-connected disability required convalescence for at 
least one month.  See 38 C.F.R. § 4.30(a).  

The record shows that in March 2003 the veteran underwent 
coronary artery bypass grafting surgery at a Providence St. 
Vincent Medical Center.  Service connection is not in effect 
for any cardiovascular disability, including coronary artery 
disease, and the veteran does not contend otherwise.  He 
states he believes he is entitled to a convalescent rating 
because he was participating in a VA vocational 
rehabilitation program at the time of his surgery and needed 
time to recuperate before he could return to school.  As 
stated, it is undisputed that coronary artery disease is not 
service connected.  

As the surgical procedure in March 2003 was not for treatment 
of a service-connected disability, a threshold  legal 
requirement for establishing entitlement to benefits under 
38 C.F.R. § 4.30 is not met.  Consequently, the claim must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

A rating in excess of 20 percent for residuals of a posterior 
malleolus avulsion fracture of the right ankle with 
degenerative joint disease is denied.  

A temporary total (convalescent) rating under 38 C.F.R. 
§ 4.30 following coronary artery bypass grafting surgery in 
March 2003 is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


